Crownhart, J.
The answers in the special verdict are amply supported by the evidence, unless it be the conclusion of law as to whether the cashier was acting for the bank and within the scope of his authority at the time the sale of the property was made to the defendant Mary Kadziszak and her husband. The cashier claimed in his testimony that he went out to the farm of the Kadziszaks simply to act as notary public for Dominiczak, but it appears without controversy that Dominiczak paid him $15, and that M-. J. Kadziszak, for his father and mother, also paid the cashier $15, which payment was made over the counter of the bank the next day. Thus it will be seen that the cashier received $30 for going out to the farm, two and a half or three miles from Pulaski, with Dominiczak to act as notary public, as he claims. There does not appear from his statement to have been any necessity for his going out there for that purpose, as he could have taken the acknowledgment of the deed at the bank as well as at the farm. There clearly appears to have been another purpose on the part of Szczechowski in going out to the farm, and that purpose fairly appears from the evidence. The bank had been asked for a loan, and through its committee had approved a loan to be made to the Kadziszaks to purchase this farm. The cashier knew this, and may well have been presumed to have assisted in carrying out the deal and making the loan in behalf of the bank. . Certainly the Kadziszaks had a right to believe that he represented the bank and that they could depend upon his word that the title to the property was in Dominiczak. More *222than this, it appears fairly clear from Szczechowski’s own evidence that he was not to turn over the money to Domin-iczak until an abstract had been delivered to him showing that the title was good. He testified:
“Dominiczak came to my house about 8:30 and came to my residence and asked me if I could not take my notary seal and go out and close that Kadziszak deal up. I told him that I did not care to go out that time or go out that night as it was storming and told them to come to the bank. I went out there anyway and- got $30 for my services, but never represented Kadziszaks personally in this deal and never told Mrs. Kadziszak that the Pulaski State Bank would stand back of the deal. I told her that the abstract would correspond to the deed, and they told me not to turn over the money to Joseph Dominiczak until the abstract was continued to date, and after the abstract was returned I ■looked it over to see whether the same obligations were on there as they agreed at the house, that is, the support of the minor children and the mortgage to support the minor children and the $900 and to the State Bank of Seymour, and after I looked over the abstract and found these obligations as set forth as they agreed upon I told Mike Kadzis-zak, who was acting for them, that everything seemed to appear the same way, as they agreed upon, and'he said all right, turn over the money, and I turned over the money, but until then I did not turn over no money.”
From this testimony alone the jury had a right to infer that Szczechowski, representing the bank, did pass, upon the title and did represent that the title in Dominiczak was good, and that the Kadziszaks relied upon such representations and authorized him to turn over the money. As a matter of fact the abstract showed that Dominiczak had no title, and that he and Szczechowski misrepresented the facts with reference thereto. There was an utter failure of consideration for the notes.. It was' the duty of the cashier not to turn over the money until the abstract showed good title. The abstract showed no title in Dominiczak, the cashier knew that Dominiczak had no title, and thus the *223■bank took the notes with full knowledge of their infirmity. The bank was not a holder in due course, for the reason that at the time the note was negotiated to it, it had notice of the infirmity in the instrument. Sec. 1676 — 22, Stats.
The question of the bank’s notice of the failure of consideration for the note was not submitted to the jury, but the evidence is substantially without dispute on that point, to the effect that the cashier did have such knowledge, and in turning over the money to Dominiczak and accepting the note he was acting for the bank. In such a case the necessary finding is presumed to have been supplied by the trial court in granting judgment. Sec. 2858m, Stats.
The judgment of the circuit court should be affirmed, both on the findings of the jury and trial court and pursuant to sec. 3072m, Stats.
By the Court. — The judgment of the circuit court is affirmed.